Stewart, J.,
filed the following dissenting opinion :
Assuming the averments of the bill to be true, it does not follow that the Ordinance of the Mayor and City Council of Baltimore, now in question, is not a valid act.
There is no force in either of the objections made to it, to wit, that it was not legally passed, so far as the forms of legislation are concerned ; or that the Council transcended its authority in its passage.
The City Council, by the 23rd section of Article 4, 2nd Code, is authorized to settle its rules of procedure.
There is nothing in the record to show that the Ordinance was not passed in pursuance of the rules or formalities prescribed by the Council.
*449The bill avers that the Ordinance was passed by the Second Branch, amended by the First Branch, and the amendment concurred in by the Second Branch, and that the Ordinance was approved by the Mayor.
It thus had the approval of both Branches of the Council, and of the Mayor, and became the law of the municipality. 10th section, 4th Article, 2nd Code.
The 837th section of Article 4, 2nd Code, authorizes the Mayor arid City Council to lay out, open, extend, widen, shorten, or close up in whole or in part, any street, square, lane, or alley, which in their opinion, the public welfare or convenience may require; and the requisite provisions are directed to carry into effect, the purposes of the power, and to apportion the relative advantages, or injuries consequent thereon ; with right of trial by jury and appeal to the Courts, for the adjudication of the rights of the parties. By the latter clause of the section, the City Council is authorized to enact all Ordinances, from time to time, deemed necessary and proper to effect the objects specified in the section.
The bill concedes that notice, as provided by the 838th section, was given to open and condemn Lexington street, from Holliday to Douglas street; but the ground of the objection is, that the Ordinance only provided for opening Lexington street, eastwardly from Gay street; and because it was not provided to be opened from Holliday street.
The question is not whether the notice provided to be given by the 838th section, is merely advisory or mandatory, and a necessary preliminary to vest the City Council with jurisdiction over the subject; but the notice provided in the 838th section having been given to open Lexington street, from Holliday, eastwardly, whether it is competent for the City Council under such notice, to open the street in part, that is from Gay street, eastwardly, without opening it further to Holliday street.
*450After the notice was given to open Lexington street from Holliday, eastwardly to Douglas street, and the City Council had.taken the subject into consideration, it would seem to be a very narrow and inadequate construction that compels the City Council to open the street the entire length of the proposed route, or to do nothing, and thus restrict it from opening the street in part.
The notice was not designed to limit the action of the City Council to the mere ministerial duty of either approving or rejecting the proposed improvement, without power to make any modification whatever.
To deny to the City Council any discretion in the matter, would, in effect, destroy its legislative capacity, and contravene the provisions of the SSTtli section, which in totidem verbis, gives to it the power, which carries with it the duty to provide for the opening or closing up, in whole or in part, any street which according to its opinion, the public welfare or convenience may require. If it determine that the opening of the street from one terminus to the other, as proposed, is not necessary or advisable; but that the public welfare requires it to be opened in part, it is competent for it so to ordain.
It may approve, reject or modify the plan of improvement indicated, as it may think just and proper. It is a question of good faith and public policy.
One Branch may pass it for the whole line, the other has an equal right to amend it, by providing for part— each must exercise its judgment as a co-ordinate Branch of the local legislature for the City.
' The technical construction insisted upon by the appellee, is utterly incompatible with the reasonable performance of the duties of the City Council, as the legislative department of th'e City Government, as authorized and empowered by the 837 th section.
Nothing more than a general notice of the application is directed to be given by the 838th section— no specific *451form of notice is required, and the obvious purpose of any notice was to prevent partial, hasty or improvident action on the part of the City Council, and to give to all parties the opportunity to present counter views, and that the subject might be fairly and fully canvassed by the public, and the best results attained for the general welfare and convenience.
I take it, considering the two sections together, (837 and 838,) and giving to them a reasonable construction, it never could have been the design to limit the powers and legislative functions of the City Council, as contended for by the appellee. See Methodist Church, vs. Mayor and City Council, 6 Gill, 391 ; Steuart vs. Mayor and City Council, 7 Md., 500; Mayor, &c. vs. Bouldin, 23 Md., 328; Page vs. Mayor, &c., 34 Md., 558.
But if there had been defects in the Ordinance, it was too late for the appellee to seek to take advantage of them by injunction.
The appellee had notice of the assessment of which it complains, as early as 23rd of June, 1874. The bill was not filed until 6th of July, 1875.
On the 30th Sept., 1872-, the Ordinance was approved, and the authorities of the City had gone to work and taken the usual steps and expensive proceedings, by surveys, plats, and sale of property in the bed of the street, &c., to carry into effect the object of the Ordinance as was their duty.
The appellee had the right to appeal to the tribunal authorized specially to hear its complaint, and under which by motion to quash, or other proper proceeding, it could have had regularly tested the validity of the Ordinance ; or it might resort to a Court of Equity, if it so elected in time to restrain the threatened proceedings ; but it has stood by for more than a year, and suffered the Citjr to incur the heavy consequential expenses ; and if it now *452succeed in the annulment of the Ordinance, the City will he involved in the loss.
Under such circumstances it would he an extraordinary indulgence, and against the preponderating equities of the City, to permit the appellee after such acquiescence and lapse of time to arrest the proceedings under the Ordinance, to relieve it from the assessment. A Court of equity more especially, where the result would he to cancel the solemn legislative act of a large municipality and entail upon its inhabitants very burdensome expenses and loss, must hold the appellee hound to make its election within the time limited by the law, whether to resort to the one forum or the other, by analogy, if not, in express obedience to the requirements of the law, in case of appeal to its Courts.
If it is guilty of a want of reasonable promptitude in suffering such time to elapse without steps to vindicate its rights, a Court of equity ought to treat it as a sufficient bar to relief by injunction, for neither that Court more than a Court of law, should encourage laches in parties invoking its interference, but should hold parties bound to exercise diligence to guard their rights. See Scott & Wilson vs. Carroll, 6 G. & J., 309; Methodist Church vs. Mayor, &c., 6 G. & J., 391; Straus vs. B. & O. R. R., 37 Md., 237; Wilhelm vs. Caylor, 32 Md., 152; Dillon on Corp., secs. 416, 727.
The case in none of its features justified the injunction, and the order of the Circuit Court for Baltimore City allowing it, ought to he reversed, and the injunction dissolved, according to my judgment.